DETAILED ACTION
         The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

                                             Information Disclosure Statement
1.      The information disclosure statement (IDS) submitted on 12/27/2019 is in compliance with the provisions of 37 CFR 1.97. According, the information disclosure statement is being considered by the Examiner.                                                        Claim Objection
2.       Claims are objected to because of the following informalities:
          Regarding claim 1, 
          * Line 4 recites “a first converter (DAC) for converting the digital signal…”. 
For clarification purposes, line 4 should recite “a first converter (DAC) is configured to convert the digital signal…”.
           * Line 5 recites “an amplifier (PA) of the analog signal”. 
For clarification purposes, line 5 should recite “an amplifier (PA) is configured to amplify the analog signal into an amplified signal”.
          * Line 6 recites “a means (CPL1) for injecting the amplified signal…”. 
For clarification purposes, line 6 should recite “a means (CPL1) is configured to inject the amplified signal”.
          * Line 7 recites “a means (CPL1) for sampling the signal back propagated through the transmission line”. 
a means (CPL1) is configured to sample the amplified signal reflected back through the transmission line”.
          * Line 12 recites “a device (PRD) for predistorting the signal to be generated…”. 
For clarification purposes, line 12 should recite “a device (PRD) is configured to predistort the digital signal to be generated…”. Similarly lines 14-15, “the signal to be generated” and “the signal measured at” should be changed to --- the digital signal to be generated --- and --- the digital signal measured at ---.

Claim Rejections - 35 USC § 112
3.        The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.        Claims 1-13 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
           Regarding claim 1, in line 4, it is unclear how the digital signal being achieved. Is the digital signal generated by a digital-signal generator? The term “the digital signal” has not been recited previously, therefore this term is indefinite.

In line 12, 14, and 15, is the term “the signal” intended to be the same or difference with “the digital signal” in line 4 and “the signal” in line 7.
          Claims 2-13 are also rejected as they inherit the deficiencies in claim 1.

                                                                Examiner Notes
5.	Examiner cites particular paragraphs, columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 102 
6.     The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


7.      Claims 1, 4, 11 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sato (US Pub. 2011/0050245; hereinafter “Sato”).
         Regarding claim 1, Sato discloses a reflectometry system (a system 100 includes a radio unit to perform modulation processing on a signal, and a fault unit to specify a position candidate at which a fault occurs on the cable based on the calculated reflection time when the calculated reflection time is less than a reflection time threshold value) for analyzing faults in a transmission line (a cable 127), comprising:          a digital-signal generator (a modulation unit 121),          a first converter (a digital-analog converter 122) for converting the digital signal into an analog signal,          an amplifier (an amplifier 124) of the analog signal,           a means (an coupler 125 and a circulator 126) for injecting the amplified signal into the transmission line (12),           a means (a circulator 126) for sampling the signal back propagated through the transmission line (see [0032, 0036-0037]),          a second converter (an analog-digital converter 132) for converting the sampled signal into a digital signal, an output of the amplifier (124) being connected to an input of the second converter (connected to 132 via reference 135 and 130 in Fig. 2),             a device (a distortion compensation unit 110) for predistorting the signal to be generated, configured to compute a function for compensating for the non-linear effect of the amplifier (PA) and to apply the compensation function to the signal to be generated, the compensation function being computed at least from the signal measured at the output from the second converter (see [0030, 34-35]), a combination 125 and a RF switch 130) connecting an output of the amplifier (124) and an input of the means (126) for injecting the amplified signal, the first connecting/disconnecting device (125 and 130) being able to be controlled to open position during a first phase of calibrating the signal, during which phase the compensation function is computed (see [0035]) and to closed position during a second phase of injecting the calibrated signal into the transmission line (see [0055]),              a correlator (117) for correlating the generated digital signal and the digital signal obtained as output from the second converter (see [0055-0058]).
         Regarding claim 4, Sato discloses the reflectometry system as claimed in claim 1, wherein the predistorting device (110) is placed between an output of the second converter (132) and an input of the signal generator (121)(see Fig. 2).
        Regarding claim 11, Sato discloses the reflectometry system as claimed in claim 1, wherein the means for injecting a signal into the transmission line and the means for sampling the back-propagated signal are a first directional coupler (see Fig. 2).
        Regarding claim 13, Sato discloses the reflectometry system as claimed in claim 1, comprising a device for analyzing the results produced by the correlator with a view to analyzing the presence of faults on the transmission line (see abstract).

Claim Rejections - 35 USC § 103
8.     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed 

9.     Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Sato in view of Muller et al. (US Pub. 2006/0226903; hereinafter “Muller”).
        Regarding claim 9, Sato discloses the reflectometry system as claimed in claim 1, except for specifying that comprising an attenuator (ATT) placed between an output of the amplifier (PA) and an input of the second converter (ADC).
            Muller discloses a transmitting device with digital predistortion (see Fig. 9) comprising an attenuator (see [0122]) placed between an output of the amplifier (10) and an input of the second converter (86).
          It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ the system of Sato by having an attenuator placed between an output of the amplifier and an input of the second converter as taught by Muller for purpose of ensuring that the signal to be inputted is not too large, thus not producing any additional non-linear components which lead to incorrect signals.
        Regarding claim 10, Sato discloses the reflectometry system as claimed in claim 1, except for specifying that comprising a device (AGC) for automatically controlling gain, placed between the means (CPL1) for sampling the back-propagated signal and the second converter (ADC).            Muller discloses a transmitting device with digital predistortion (see Fig. 9) comprising a device (85) for automatically controlling gain, placed between the means (110) for sampling the back-propagated signal and the second converter (86).
          It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ the system of Sato by having a device for .

Allowable Subject Matter
10.       Claim 2-3, 5-8, and 12 are rejected under 112(b) as being dependent from the base claim, but would be allowable if corrected to overcome the 112(b) rejection set forth above in this Office action and rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Prior Art of Record
11.        The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.          
             Davis (US 4291277)        Adaptive Predistortion Technique For Linearizing A Power amplifier For Digital Data Systems.

Conclusion
12.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG XUAN LE whose telephone number is (571)272-9349.  The examiner can normally be reached on M-F 9 AM-6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/THANG X LE/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        
9/14/2021